El Juez .sogiado Señor Cóudova
emitió la opinión del tribunal.
*36Vigente ya en Puerto Rico el Reglamento de Inquilinato promulgado por la Oficina de Administración de Precios al amparo de la legislación federal conocida por la Ley de Control de Precios de 1942, compró el apelante una casa que ocu-paba el apelado como vivienda a base de un contrato con el dueño anterior. Luego de requerir infructuosamente al ape-lado para que desalojara la vivienda, por necesitarla el ape-lante piara su propio uso, requerimiento que notificó a la Ofi-cina de Administración de Precios, radicó el apelante de-manda de desahucio en precario contra el apelado, alegando en esencia los hechos que ya hemos expuesto.
Pidió el apelado se desestimara la demanda, por no ale-garse en ésta que el apelante hubiese obtenido de la Oficina de Administración de Precios el eértificado que, según la le-tra del Reglamento de Inquilinato, es requisito esencial para que el comprador de una casa pueda instar acción de deshau-cio contra el inquilino del anterior dueño.
La corte inferior declaró con lugar la moción, concediendo al apelante diez días para enmendar la demanda.- Solicitó entonces el apelante se dictara sentencia, manifestando en ■ efecto que ni había obtenido- ni se proponía obtener el certi-ficado de la Oficina de Administración de Precios, por consi-derarlo innecesario, y la corte procedió a dictar la sentencia apelada, declarando sin lugar la demanda.
 Los tres errores señalados por el apelante se reducen a uno, el que sostiene cometió la corte inferior al considerar que el certificado de la Oficina de Administración de Precios es requisito esencial para el desahucio del apelado. No niega el apelante que los términos expresos del Reglamento de Inquilinato prohíben el desahucio en casos de la terminación del contrato de arrendamiento de una vivienda por razón.de la venta do la propiedad, a menos que se obtenga de la Oficina de Administración de Precios un certificado que autorice tal desahucio. Lo que arguye, en sinter,ís, es que .la disposición del Reglamento de Inquilinato que exige el certificado es nula, *37ya que priva al apelante de sn propiedad sin el debido pro-cedimiento de ley.
Carecemos, do jurisdicción para considerar la impugna-ción del reglamento que plantea el apelante. La Ley de Control de Precios de 1942, en su sección 201 (d), expresamente confiere a la Corle de Apelaciones de Emergencia creada por la misma ley, jurisdicción exclusiva para determinar la vali-dez de cualquier reglamento, o cualquier disposición de un re-glamento, que emita el Administrador de Precios, y en tér-minos expresos niega a todas las demás cortes, federales, es-tatales y territoriales, jurisdicción para considerar la vali-dez de la reglamentación de precios y alquileres. La consti-tucionaiidad de las disposiciones de la sección 204 (d) de la ley citada lia sido sostenida por el Tribunal Supremo de Es-tados Unidos. Yakus v. United States, 321 U.S. 414, 88 L. Ed. 834; Bowles v. Willingham, 321 U.S. 503, 88 L. Ed. 892. No es ante esta Corte que debe querellarse el apelante del Se-' glamento de Inquilinato. Su querella no puede iniciarse ante ningún foro judicial que no sea la Corte de Emergeneia de Apelaciones.
Él apelante invoca los casos de Suáres v. Betancourt, 64 D.P.R. 469 y Miranda v. Jarabo, 64 D.P.R. 898. No son apli-cables. En el primero sólo resolvimos que el Beglamento de Inquilinato no es, como no pretende ser, aplicable al caso de un demandado en desálmelo cuya posesión no arranca de una relación de inquilinato con el demandante o sus causan-tes. Hicimos hincapié en que no surgía de los hechos que el .demandado fuese inquilino ni del demandante ni del dueño anterior de la finca. En el segundo, no ora necesaria la ob-tención del certificado de la Oficina de Administración de Precios porque así lo disponía el Beglamento de Inquilinato, ya que el demandante había' adquirido la. propiedad antes de la fecha de vigencia del Beglamento. Por esa razón ni se planteó ni se discutió la necesidad del certificado. Ninguno de los dos casos es en forma alguna inconsistente ni con el es-píritu ni con la letra del Beglamento de Inquilinato.
*38También invoca el apelante los casos de Mason v. Curro, 41 A.2d 164 y Bauer v. Neuzil, 152 P.2d 47 (Cal.). El pri-' mero no es aplicable, por haber surgido en el Distrito de Columbia, donde no rige el Reglamento de Inquilinato y sí nná ley especial del Congreso (The District of Columbia Emergency Sent Act, 1941). El de Bauer v. Neuzil sí es de es-tricta aplicación^ pero es precisamente contrario a la conten-ción del apelante.

No erró la corte inferior al declarar sin lugar la demanda de desahucio, por lo que procede confirmar la sentencia ape-lada.